Citation Nr: 1615645	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision by the San Diego, California RO, which in part declined to reopen a previously denied claim for service connection for schizophrenia.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

In a May 2015 decision the Board denied the Veteran's petition to reopen his previously denied claim for service connection for schizophrenia.  The Veteran appealed this matter to the Court of Appeals for Veterans Claims (CAVC) which on February 10, 2016, granted a Joint Motion for Remand (JMR) of this claim.  It was noted in the JMR that separately adjudicated issues of service connection for post traumatic stress disorder (PTSD) and for a psychiatric disability other than PTSD or schizophrenia were not before the CAVC.  This was because the Board's denial of the PTSD claim was not appealed to the CAVC by the Veteran, and because the claim for service connection for a psychiatric disability other than PTSD or schizophrenia had been reopened and remanded by the Board and thus was not under the CAVC's jurisdiction.  See Kirkpatrick v. Nicholson, 417 F3d 1361 (Fed. Cir. 2005) (holding that a Board remand is not a final decision under 38 U.S.C. § 7252(a)).  Thus, these issues are not before the Board.  

The remaining issue before the Board is the issue of whether new and material evidence has been submitted to reopen a claim of service connection for schizophrenia.

The Board notes that the Veteran appointed a private attorney to represent him in the appeal to the CAVC, with attorney fees later awarded to this attorney under EAJA in February 2016.  However there is no evidence indicating that the private attorney was appointed to also represent him before the Board or that he otherwise revoked the POA of the Disabled American Veterans (DAV), to represent him before the Board.  See VA 21-2122 dated 11/14/12, appointing the DAV to represent him before the Board.  




FINDING OF FACT

To the extent that the Agency of Original Jurisdiction (AOJ) in a September 2015 rating decision granted service connection for psychiatric disorders of major depressive disorder recurrent, mild, with unspecified schizophrenia spectrum and other psychotic disorder, the issue certified on appeal involving entitlement to service connection for schizophrenia is deemed to have been fully resolved. 


CONCLUSION OF LAW

As there is no remaining question of law or fact involving the claim of service connection for schizophrenia; the appeal has been rendered moot. 38 U.S.C.A. § 7105(d)(5) (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction above, the Board in a May 2015 decision denied the Veteran's petition to reopen a previously denied claim for schizophrenia.  After the Veteran appealed the denial of this issue to the CAVC which granted a JMR in February 2016, this matter was returned to the Board to address further.  The May 2015 Board decision also reopened and remanded a previously denied claim for service connection for a psychiatric disability other than PTSD or schizophrenia; again this matter was not before the CAVC or currently before the Board.

The additional development and adjudication of the reopened and remanded claim for service connection for a psychiatric disability other than PTSD or schizophrenia resulted in a full grant of service connection for both a psychiatric disability other than PTSD (specifically major depressive disorder), and for unspecified schizophrenia spectrum and other psychotic disorder by the Appeals Management Center (AMC) in a September 2015 rating decision.  A 100 percent rating was assigned effective June 17, 2008 (the date the petition to reopen the previously denied claim was filed).  The AMC stated that the appeal was considered resolved in full.  

Because the service connection grant for a psychiatric disorder included a grant of service connection for a schizophrenia spectrum disorder and other psychotic disorder, this satisfies the Veteran's petition to reopen and grant his claim for service connection for schizophrenia.  Therefore, the Veteran's appeal as to this matter has been rendered moot as the benefit has been fully granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Because there remains no case or controversy to resolve, the appeal to this extent is dismissed.  38 U.S.C.A.  § 7105(d)(5) (West 2014).

The Board notes that the Veteran has not filed a notice of disagreement (NOD) challenging the disability rating or effective date assigned by the AMC; the appeal period remains open as the notice of this grant was provided on September 30, 2015.  The Veteran has a year from this date to do so, and the Board's dismissal of this service connection claim for schizophrenia does not adversely impact his ability to do so.  38 C.F.R. § 20.302 (2015).  


ORDER

The appeal of the favorably resolved claim of service connection for schizophrenia is dismissed. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


